Citation Nr: 1534609	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  14-39 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for sleep apnea to include as secondary to service-connected PTSD.  

3.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1985. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted service connection and an initial 10 percent rating for PTSD, effective January 12, 2012, the date of receipt of the claim for service connection.  In October 2014, the RO granted an initial 30 percent rating for PTSD, effective January 12, 2012.  

This appeal also comes before the Board from an October 2014 rating decision of the RO that denied service connection for sleep apnea.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the grant of service connection, the Veteran's PTSD has been productive of no more than mild to moderate occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as depressed mood, anxiety, irritability, and social withdrawal. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

In February 2012, the RO provided an adequate notice in response to the Veteran's claim for service connection for PTSD.  As the Veteran appealed the initial rating assigned for PTSD in the original grant of service connection, no additional notice is required because the purpose that the original notice was intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, private, and VA outpatient treatment records.  The reports of VA mental health examinations provided in March 2012, August 2014, and February 2015 are also of record.  These VA examination reports are adequate because they include a detailed review of the Veteran's military history, post-service work and social history, clinical observations and functional assessments, and consideration of the Veteran's lay statements and contentions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Veteran has not asserted that his disability has worsened since the last examination.  

VA's duties to notify and assist the Veteran have been accomplished.

II. Background

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the initial 30 percent rating and warrants either a 70 or 100 percent rating.  

The Veteran served as an Army paratrooper and parachute packer, rigger, and test jumper.  His service included combat service in the Republic of Vietnam from December 1969 to December 1970.  He was awarded the Bronze Star Medal and Air Medal and retired at the rank of Master Sergeant.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for a mental health disorder.  

Post-service VA outpatient treatment records from 1998 to 2012 are silent for any mental health symptoms, diagnoses, or treatment.  Primary care screenings for depression in September 2003 and for PTSD in June 2010 were negative.  Clinicians noted that the Veteran had been running a tree removal business until approximately 2008.  In the latter screening, the Veteran denied any nightmares, avoidance behavior, and detachment from others.  The Veteran was treated for nocturia up to three to four times per night and for sleep apnea requiring the use of a continuous positive airway pressure (CPAP) device.  Medical evaluations for sleep disruption are completely silent for any mental health symptoms. 

In early January 2012, the Veteran underwent an initial examination by a private psychiatrist who documented the results in a letter to an unaccredited veterans benefits advocate.  The psychiatrist noted the Veteran's Army career spanned from 1963 to 1983 and, that he served one year in Vietnam where he came under attack and witnessed the deaths of fellow soldiers.  The Veteran reported that he had experienced nightmares immediately following his Vietnam service, and that he currently experienced sporadic nightmares and panic attacks.  He reported flashbacks occurred often and, at times, he had night sweats.  The Veteran also reported symptoms of intrusive thoughts, hypervigilance, startle reaction, visual hallucinations, and a lack of socialization.  The psychiatrist also indicated that the Veteran's "working memory was 100 % impaired" and his recent memory was "severely impaired," such that the Veteran could not remember what he read and got lost while traveling.  The Veteran also reportedly experienced anger, sadness, fear, and crying spells and had difficulty concentrating, learning new information, making decisions, and processing emotions in context.  The psychiatrist diagnosed dysfunctional prefrontal cortex, chronic PTSD, and dysthymic disorder and assigned a GAF score of 40.  The psychiatrist determined that, due to PTSD, the Veteran was severely compromised in his ability to sustain social relationships.  Further, he was unable to sustain work relationships such that he was permanently and totally disabled.  The initial treatment plan was medication to block anxiety, flashbacks and nightmares; and to enhance sleep.  The Veteran was also to return every six weeks for twenty minute medication monitoring and psychotherapy. 

The clinical records associated with this examination and subsequent treatment encounters, were obtained and associated with the claims file.  The initial January 2012 examination is shown to have included 12 minutes for intake and 20 minutes for the psychiatrist's interview.  There was no narrative in the intake report, but the symptoms were provided in a list with a numerical degree of severity on a scale of one to ten with most in the range of four to seven.  The Veteran returned for care in February, April, July, and October 2012; in January, April, and August 2013; and January, May, and October 2014.  

In February 2012, the Veteran reported that he stopped taking the anti-anxiety medication because it made him more anxious.  However, the psychiatrist noted some improvement in sleep and frequency of nightmares.  The Veteran experienced flashbacks only with reminders and no panic attacks.  The clinician noted continued depressed mood, distraction, and blunted affect but proper orientation and linear and goal directed thought processes.  The Veteran continued to show deficits in recent memory, understanding facts and drawing appropriate conclusions.  In the treatment encounters throughout 2013, depression and memory were worse, but there were no nightmares, flashbacks, panic attacks, or hallucinations.  In the most recent treatment encounter in October 2014, a clinician noted that the Veteran was experiencing daily anxiety attacks, occasional flashbacks, and worsening depression and short term memory.  Also noted was the Veteran's concern over a knee replacement surgery and hospitalization for fluid on the lungs.  When noted, GAF scores were 40 to 45.  The encounters were noted to last two to twenty minutes.  

VA outpatient treatment records are silent for any mental health symptoms until a primary care clinician in February 2013 noted the Veteran's reports of a "new" diagnosis of PTSD.  There is no record of VA clinical care for any mental health disorders, but the records in 2013 and 2014 show both positive and negative screenings for depression.  Limited records of hospitalization for heart and knee disorders and consultations for sleep apnea are also silent for psychological symptoms such as severe memory loss, flashbacks, nightmares, or panic attacks.  

The Veteran underwent a total of three VA compensation and pension (C&P) examinations for his PTSD. 

At a March 2012 C&P examination, a VA psychiatrist (hereinafter, the examiner) conducted a review of the Veteran's service treatment records and post-service medical records.  The examiner also accurately summarized the Veteran's reported combat experiences as well as the private psychiatrist's findings and treatment plan.  The Veteran reported his PTSD symptoms included: impaired sleep with occasional nightmares and sweats, sad feelings, irritability, withdrawal behavior, discomfort in crowds and avoidance of social situations.  The Veteran had reportedly been married several times; his current marriage was since 2005 and was described as good.  On objective examination, the examiner noted the Veteran had symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and mild memory loss (such as forgetting names, directions, or recent events).  Symptoms such as suicidal ideations, impaired speech, thought, judgment or thinking, inability to establish effective work and social relationships, impaired impulse control, persistent hallucinations or delusions, or inability to perform daily activities of living and hygiene were not noted.  The psychiatrist determined that the occupational and social impairment caused by the Veteran's PTSD was mild or transient and resulted in decreased work efficiency only during periods of significant stress or controlled by medication and assigned a GAF score of 80.  

At the August 2014 C&P examination, the Veteran reported that his overall mental health symptoms had worsened since his last mental health C&P examination; he denied that any had improved or remained the same.  He specifically reported that he cried more frequently, had slightly increased agitation, and was more withdrawn.  He also reported symptoms of impaired sleep, nightmares "maybe twice per year;" agitation/irritability when reading the news or discussing politic, and unspecified intrusive thoughts daily (although he was able to push them out of his mind promptly with no particular avoidance behaviors other than to refrain from discussing his military experiences).  He reported that at times he was less able to cope with the symptoms.  He indicated that he showered/bathed daily, brushed his teeth at least twice a day, completed chores "every day" (e.g. cleaning, dusting, washing dishes, laundry, and limited yard work), and exercised in some way every day.

The Veteran also reported having a close relationship with his mother and two sisters who lived nearby.  He noted that he saw them often and they were very supportive.  The Veteran reported having a "not good" relationship with his son, but their relationship had been this way for many years.  He reported that he had a good number of friends with whom he socialized occasionally, and he also occasionally accompanied his wife to visit her friends or go to the movies.  He reported that he was active at his church (and went as often as he could) and occasionally volunteered there, although he did not like crowds.  He reported that since May 2012, he was more interested doing recreational activities by himself, than with others.  Although he enjoyed hunting and fishing, he could longer go because of knee problems.  

Regarding his history of treatment, the Veteran reported that he visited a private psychiatrist four times per year and that one sleep medication was effective for a few hours; he doubted the effectiveness of the anti-anxiety medication.  He also reported (and VA treatment records confirm), his obstructive sleep apnea and difficulty using the CPAP device contributed to interrupted and unrestful sleep.    

The reviewing VA psychologist reviewed the evidence contained in electronic claims file as well as the Veteran's reports of worsening PTSD symptoms since the March 2012 examination.  He provided a very detailed summary of the Veteran's social, occupational, and medical history since the last VA examination in 2012.  The examiner noted that the Veteran was open and cooperative and a reliable informant during the examination.  He was alert, attentive, oriented and displayed appropriate abstract reasoning and organized thought processes.  There were no delusions, hallucinations, or suicidal ideations.  The psychologist noted that both he and the Veteran thought the most significant problem was poor sleep which left him tired during the day.  The psychologist administered several tests that confirmed moderate depression; the nature and breadth of symptoms were consistent with DSM-5 criteria for PTSD.  However, the psychologist noted, "The Veteran endorsed a mildly unusual number of affective psychotic, neurological, and total symptoms suggesting that he may have embellished his self-report on these domains - likely due to those symptoms being especially salient- rather than an attempt to purposefully mislead the examiner."  He also noted that the overreporting may be a function of the stress of the interview and testing.  

The examiner also determined that the impact of the Veteran's PTSD on his day-to-day functioning was mild and fairly well-controlled at the present time.  He was generally functioning well with some meaningful personal relationships.  The examiner indicated that the Veteran's psychiatric treatment notes showed noticeable improvement in his symptoms since 2012.  The examiner noted that the Veteran's sleep difficulties caused by sleep apnea, irritability, agitation, and mildly depressed mood would be the most problematic symptoms limiting his work, but they would not entirely limit employability.  Rather, they would impact his work efficiency and productivity only during period of increased stress.  The examiner further determined that overall, the PTSD caused no more than mild or transient symptoms, which would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or controlled by medication.  GAF scores were not assigned as the psychologist formed his 10-page assessment using DSM-5 which no longer includes the score system.  

At the VA C&P examination in February 2015, another VA psychologist reviewed the electronic claims file, examined the Veteran, and prepared a 14-page report.  This report contained a discussion of the mental health assessments and treatment notes prior to and since the August 2014 VA C&P examination, and the treatment records of the private psychiatrist.  

The Veteran reported having the same family and friend relationships as before.  The nature and frequency of his church activities, household chores, and activities of daily living were similar to what had been reported at the previous examination.  He reported that his wife was very supporting and that they had been friends for 17 years with no conflicts.  He stated that he had ended his tree removal business two to three years earlier for physical reasons.  Because of his physical health problems, he was in a supervisory role for the last two to three years of his business and had paid someone to complete the physical aspects of the job.  

The Veteran denied having any disturbing dreams, but did report crying spells for reasons that he did not understand.  He noted that it was out of character and that he used to be a strong person and could no longer do whatever he wished.  He described feeling upset and distressed about his change from being a very outgoing, social person to a more introverted, private person.  He was unable to specify when this change occurred and expressed sadness about his inability to engage in previously enjoyed activities (such as hunting, fishing, and other physical activities) due to medical conditions.  He reported that he "sometimes" felt anxious, and his anxiety felt like the nervousness experienced from caffeine, which he no longer used.  He continued to avoid crowds, the news, and discussions of his military experiences.  He denied any significant verbal or physical disagreements or confrontations although sometimes he was irritable.  He reported that his sleep had improved with the use of a "Bi-Pap" device, that he used the sleep medication only three times per week, and other medication on an as-needed basis.  He denied any nightmares and acknowledged that he sometimes awakened at night to void.  The Veteran reported that memory problems such as forgetting tasks, forgetting to return calls, and sometimes having difficulty finding words to complete a sentence, which he thought might also be related to his age.  The Veteran thought that his most significant problem was "just my health." 

On examination, the psychologist observed the Veteran to demonstrate fair hygiene and normal speech articulation, attention, orientation, and concentration.  Immediate, short, and long term memory was intact after testing.  The Veteran could engage in abstract thinking and displayed logical and organized thought processes.  There was no evidence of hallucinations or delusions.  The psychologist administered a PTSD test and the results were consistent with the diagnosis.  However, the psychologist noted that some responses were inconsistent with the oral interview.  Specifically, the Veteran noted "repeated disturbing dreams" on the test but denied them in the interview.  He noted moderate irritable behavior or angry outbursts on the test, but did not report any during the interview.  On a test to assess depression, the Veteran endorsed a large number of symptoms at severe levels that were not consistent with the interview or his clinically observed behavior.  

The VA examiner assessed the PTSD as imposing a mild to moderate level of impairment of functioning.  She explained that the Veteran was able to maintain numerous meaningful personal relationships, including with church members and supportive family relationships.  He also was able to interact with others in a social environment at church, stores, and while visiting family, without serious impairment.  His sadness was at least in part associated with his perception of a change to introversion and an inability to physically engage his previous activities because of medical conditions.  There was no evidence of impairment in normal routine behavior, self-care, or conversation.  The examiner found no evidence of occupational impairment caused by mental health symptoms during the Veteran's work history, but noted that his current PTSD symptoms could cause mild to moderate occupational impairment in stressful situations, in his ability to respond to stressful situations and successfully complete work-related tasks, particularly during times of significant stress.   


III. Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

The criteria for evaluating psychiatric disorders (other than eating disorders), to include PTSD, are set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  The Veteran has been assigned an initial 30 percent rating for PTSD under Diagnostic Code 9411.  

VA regulations formerly required evaluation of mental disorders using the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. §§ 4.125, 4.126 (2015).  Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  See 79 Fed. Reg. 45093 (August 4, 2014).  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  This appeal was certified to the Board in April 2015, the revised regulations and evaluations performed under the criteria of DSM-5 will apply.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied for any claims pending before the Board.  Id. Therefore, the Board will consider both DSM-IV and DSM-5 diagnoses provided in the Veteran's claims folder in reaching a decision regarding the Veteran's claim for a higher initial rating for PTSD.   

The General Rating Formula for Mental Disorders (including PTSD) provides for a  30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV)(4th ed. 1994); 38 C.F.R. § 4.125.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  Id.; see also Carpenter v. Brown, 8 Vet.App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). 

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reaction to psychosocial stressors with no more than slight impairment in social or occupational functioning.  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41 to 50 is defined as serious symptoms or serious impairment of social and occupational functioning.  A GAF score of 31 to 40 reflects some impairment in reality testing or communications (speech illogical, obscured or irrelevant) or major impairment in several areas such as work, school, family relations, judgement, thinking, or mood (avoids friends, neglects family, and is unable to work).  Lower scores reflect more serious symptoms (e.g., suicidal ideation, severe obsessional rituals, delusions, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV at 47.  
  
When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign a disability rating based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2015).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

IV. Analysis

The Veteran asserts that his service-connected PTSD is more severe than contemplated by the initial 30 percent rating and warrants either a 70 or 100 percent rating.  

Based on a review of the evidence and the Veteran's entire history, the Board finds that since the grant of service connection, the Veteran's PTSD has manifested with symptoms that more closely approximate the criteria for a 30 percent rating.  That is, his symptoms have resulted in no worse than mild to moderate occupational and social impairment.  See 38 C.F.R. §§ 4.1, 4.130 (DC 9411); see Fenderson, 12 Vet. App. at 126.

The Veteran's PTSD has resulted in symptoms that include, but are not limited to: depressed mood, anxiety, nightmares, intrusive thoughts and social withdrawal, sporadic nightmares, flashbacks, night sweats, hypervigilance, startle reaction, and discomfort in crowds.  In the initial private psychiatric examination, the Veteran also credibly reported panic attacks and hallucinations that were rarely, if at all, experienced after the start of treatment.  The Veteran is competent to report his experiences and symptoms and his statements have been considered by his private psychiatrist, VA primary care clinicians, and VA examiners.  

These symptoms are similar to many of those contemplated by the currently assigned 30 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks (weekly or less often), depressed mood, anxiety, mild memory loss, and chronic sleep impairment, among the types of symptoms associated with a 30 percent rating.  38 C.F.R. § 4.130.

Although the 50 percent rating criteria also contemplate panic attacks, memory loss, and depressed mood, the Veteran's frequency of panic attacks, level of memory loss, and degree of mood disturbance and depression is more closely analogous to that contemplated by his current 30 percent rating.  Specifically, while the Veteran did experience some mild memory loss, as well as episodes of depressed mood and panic attacks, none of these symptoms have significantly interfered with occupational or social functioning.  The Veteran has also been able to maintain productive and meaningful relationships with family and friends.  He has not described any significant impairment in social or occupational functioning due to panic attacks, startle response or similar symptoms.  Regarding his recall ability, the March 2012 VA examiner only noted mild memory loss was present.  Although formal memory assessment was not conducted during the August 2014 examination, the examiner noted that the Veteran's memory abilities were intact, as demonstrated by his performance throughout the interview.  The February 2015 VA examiner found no evidence of memory impairment or impaired concentration during the clinical examination, despite the Veteran's subjective report. 

Moreover, there is no evidence of additional significant symptoms similar to those included in the criteria for 50 percent such as circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory to the extent of retention of only highly learned material, impaired judgment, or impaired abstract thinking.  

The Board also notes that the evidentiary record reflects dramatically different medical assessments regarding the overall degree of occupational and social impairment which has been caused by the PTSD.  

The private psychiatrist, who is competent to assess the Veteran's psychiatric disorder, assigned a GAF score of 40 in the January 2012 initial assessment.  The psychiatrist also determined that, due to PTSD, the Veteran was severely compromised in his ability to sustain social relationships and was unable to sustain work relationships such that he was permanently and totally disabled.  

The Board places considerably less probative weight on this assessment for several reasons.  The psychiatrist did not indicate that he had reviewed any service or post-service treatment records.  The assessment merely recited the Veteran's subjective reports and contained a declaration that the disorder was severe and totally disabling, without any analysis or reference to clinical testing.  There was no discussion of the Veteran's recent occupational or social activities other than to briefly note that he had been married for 5 years.  The psychiatrist also stated that there was 100 percent memory loss, no socialization, and a diagnosis dysfunctional prefrontal cortex without reference to any clinical testing.  Furthermore, VA outpatient records do not reflect a severe level of depression, memory loss, or level of dysfunction as would reasonably have been documented by primary care providers especially if specialized treatment was being provided elsewhere.  

In contrast, the VA and private assessments do not support the assignment of a rating higher than 30 percent.  

The Board places much greater probative weight on the assessments of the three VA examiners who reviewed the private psychiatrist's records, concurred in the PTSD diagnosis, but found dramatically different levels of impairment than found the private psychiatrist.  These VA examiners provided lengthy and detailed narrative assessments and conclusions that were internally consistent and accounted for all aspects of the Veteran's symptoms and experiences.  

As shown in the VA C&P examination reports, the Veteran's thought processes and communication skills were intact.  Although he had some memory deficits, they were not so severe as to prevent daily activities including chores and occasional shopping.  He reported that he occasionally got lost while travelling, but did not indicate that he was unable to leave the home and operate an automobile locally.  He appeared for VA primary care treatment without mention of an accompanying aide.  The Veteran acknowledged, and one examiner noted, that age may be a contributor to mild memory deficits.  Notably, the February 2015 memory assessment was made using testing techniques rather than the Veteran's subject reports.  

The Veteran chose to spend more time by himself, but he maintained strong, daily family relationships and attendance at church functions, demonstrating the capacity for social interaction when he so desired.  Although his sleep deficits affected energy and mood, his symptoms improved with the use of a proper device for his obstructive sleep apnea.  The Veteran's reported irritability never rose to the level of violence or confrontations that interfered with the conduct of daily activities.  Although the Veteran gave up management of his tree removal business because of physical disability and although there was some short term memory shortcomings, examiners did not observe a lack of cognitive function or severe memory dysfunction that would preclude management of finances and work tasks.  The Veteran acknowledged that his depressed mood and crying spells were associated with loss of sleep and an inability to physically perform activities that he formerly enjoyed.  The Board places probative weight on the assessments of all three VA examiners who found that the PTSD caused mild to moderate occupational impairment and only in stressful situations. 

The Veteran submitted written statements with his September 2012 notice of disagreement and in reply to an October 2014 statement of the case.  In the statements, it was contended that the only two appropriate ratings for the Veteran's PTSD are 70 or 100 percent.  It was also argued that there was "absolutely no evidence in the record against [the Veteran's] rating increase."  These statements, which were nearly identical and referred to the Veteran in the third person, consisted of legal argument with citations to statutes, regulations, case law, and a 1992 Board decision.  

Contrary to the assertion that only a 70 or 100 percent rating would be appropriate, the probative medical assessments do not show, and the Veteran did not sufficiently describe, a level of impairment consistent with the examples of the type and degree of the symptoms for those ratings such as suicidal ideations, grossly inappropriate behavior, near continuous panic affecting independent function, periods of violence, or spatial disorientation.  In the October 2014 statement, the Veteran asserted that the rating was not assigned based upon all evidence of record, but he did not address the August 2014 VA C&P examination.  Further, the Veteran was provided another VA examination in February 2015 that has also been considered in the determination of an appropriate disability rating in this appeal.  

The Veteran also contended that if the private psychiatrist's diagnosis was not in accordance with DSM-IV, it should have been returned to him for substantiation.  However, the diagnosis has never been at issue and the RO granted service connection for PTSD.  

The Veteran further asserted that the opinion of his treating psychiatrist was not considered by the RO and that it warranted greater probative weight.  He cited Murphy v. Derwinski, 1 Vet App. 78, 81 (1990) and quoted a previous 1992 Board decision in the case of another veteran in which the evidence from a treating psychiatrist was given "a great deal of probative value in making the determination in issue."  

Contrary to this assertion, the Court of Appeals for Veterans Claims (Court) in Murphy did not hold that any particular level of probative weight must be afforded a treating physician.  In that case, the Court held that the Board must provide reasons and bases for medical conclusions, even if provided by VA physicians.  On the contrary, there is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease over an opinion from a VA physician who reviews all the medical evidence of record because all of these health professionals are competent to make medical judgments.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").  

Finally, to the extent that the Veteran asserts that the 1992 Board decision has any bearing in his case, previous decisions of the Board are not precedential but may be considered to the extent that they reasonably relate to the case.  38 C.F.R. § 20.1303 (2015).  Here, the 1992 decision cited by the Veteran showed only how the specific evidence in that case was weighed, and not that the evidence of a treating physician must be afforded greater weight as a matter of law.  

For the foregoing reasons, the Veteran is entitled to an initial evaluation for his PTSD of 30 percent, since the grant of service connection.  At no point in time does the evidence show that the criteria for a rating higher than 30 percent are more nearly approximated.  See Fenderson, at 12 Vet. App. 126; 38 U.S.C.A. § 5107(b).   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.   

The evidence shows that the Veteran's service-connected PTSD results in symptoms which include, but are not limited to: impaired sleep, anxiety, irritability, depression, hypervigilance, nightmares, startle response, mild memory loss, and lack of interest in activities and feelings of detachment from others; the rating criteria considered in this case reasonably describe the Veteran's disability level and these symptoms.  Higher ratings available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the symptoms of PTSD have been considered.  The Veteran does not have another claim for an increased rating for a service-connected disability on appeal.  The VA examiner in February 2015 ruled out depression as a separate disorder and it has been considered in the rating for PTSD.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

As the preponderance of the evidence is against the claim, the "benefit of the doubt" rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 30 percent for PTSD is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015). 

Evidence associated with the Veteran's claim file during the pendency of this appeal raised the issue of entitlement to TDIU.  The Veteran's private psychiatrist has asserted that the Veteran is unable to work due to his service-connected PTSD.  As such, a TDIU is properly before the Board as it is part and parcel with the initial rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180(1991).  As the issue of entitlement to TDIU is "intertwined" with the initial rating claim, but was not addressed by the RO, the claim is remanded to the RO.  A remand will allow for the RO to provide proper notice regarding this issue and consider the merits of the claim in the first instance.

In October 2014, the RO denied service connection for sleep apnea.  The Veteran expressed timely disagreement the same month, but the RO has not issued a statement of the case addressing this issue.  When a claimant files a timely NOD and there is no statement of the case (SOC), the Board must remand the issue to the RO for the issuance of a SOC.  The failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice and assistance to the Veteran with respect to the issue of entitlement to TDIU.  The RO also must provide VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran. 

2.  Issue an SOC on the issue of service connection for sleep apnea to include as secondary to PTSD.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of those claims to the Board, he must timely file a substantive appeal of those issues.

3.  Finally, readjudicate the issue of entitlement to a TDIU.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


